Citation Nr: 1533103	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  09-28 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an orthopedic disorder of the left leg, to include as secondary to the service-connected left ankle disability.

2.  Entitlement to service connection for a neurological disorder of the left leg, including left lower extremity sensory peripheral neuropathy and left lower extremity radiculopathy, to include as secondary to the service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Smith, Counsel
INTRODUCTION

The Veteran served on active duty from October 1977 to March 1978, with additional service in the Army National Guard of the Commonwealth of Puerto Rico until August 1993.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In January 2012, the Board remanded the appeal for additional development.

The claim for service connection for a neurological disorder of the left leg has been added to the appeal pursuant to Manlincon v. West, 12 Vet. App. 238 (1998), and will be addressed in the remand below.  The Board notes that the neurological disorder affecting the Veteran's left leg, currently diagnosed as left lower extremity sensory peripheral neuropathy (see February 2014 VA examination, Virtual VA Entry February 10, 2014), is separate and distinct from the already-pending claim for service connection for "a left leg disability."  To distinguish these claims, the Board has recharacterized the pending claim as one for an orthopedic disorder, as shown on the title page.

At the time of the Board's January 2012 remand, claims for service connection for an eye disability and a left ankle disability were also on appeal.  In a February 2013 rating decision the RO granted service connection for these claims.  As such, they will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The Board reviewed the Veteran's electronic records (Virtual VA and Veterans Benefits Management System (VBMS)) prior to rendering a decision in this case. 

In April 2013, the Veteran raised a claim for entitlement to pension benefits.  Virtual VA Entry April 16, 2013.   This claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In August 2014, the Veteran expressed timely disagreement with the RO's denial of service connection for a neurological disorder of the left leg, to include left lower extremity sensory peripheral neuropathy and left lower extremity radiculopathy.  VBMS Entries August 19, 2014 & February 22, 2014, respectively.  The AOJ did not issue a Statement of the Case (SOC) on this claim, and it must be remanded to the AOJ for this development.  38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995). 

Additionally, it appears there are pertinent documents in existence that have not been associated with record.  A review of the "Evidence" section of the February 2014 Rating Decision, for example, indicates that the RO considered statements from the Veteran that the Board cannot point to in either the paper or electronic claims files.  All outstanding records must be associated with the file.

A further medical opinion is also needed to adequately address the claim for service connection for an orthopedic disorder of the left leg.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

On VA examination in December 2012, a VA examiner failed to offer a nexus opinion as to the Veteran's osteoarthritis of the left hip and left knee.  An addendum opinion was obtained in February 2013, but the examiner did not sufficiently address the matter of secondary service connection based on aggravation.  See, e.g., El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439, 449 (1995) (finding the use of language "not due to," "not caused by," or "not related to" a service-connected disability, while sufficient to describe whether a service-connected disability causes a non-service-connected disability, is insufficient to address the question of aggravation under § 3.310(b)).   Additionally, the examiner did not address relevant service treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his representative an SOC on the issue of entitlement to a neurological disorder of the left leg, including left lower extremity sensory peripheral neuropathy and left lower extremity radiculopathy, to include as secondary to the service-connected left ankle disability.  The Veteran must be advised that for the Board to have jurisdiction of this matter, he must file a timely substantive appeal responding to the SOC.  Should the Veteran or his representative submit a timely substantive appeal, the matter must be returned to the Board for appellate review.

2.  Associate with the electronic or paper file all documents pertinent to the Veteran's appeal, including those listed in the "Evidence" section of the February 2014 rating decision, for example.

3.  Contact the Veteran and invite him to identify any pertinent evidence, both VA and private, regarding his appeal, if not already on file.  The RO/AMC must also request and obtain any existing VA treatment records, as well as any other records identified by the Veteran, if not already on file.

4.  The Veteran should be afforded a VA examination to address the nature and likely etiology of an orthopedic disorder of the left leg.  

In conjunction with the examination, the electronic and paper claims folders must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

The examiner is asked to offer comments and an opinion addressing whether it is at least as likely as not (50 percent probability or greater) that any orthopedic disorder of the left leg is due to an injury or other event or incident of the Veteran's service.  In so doing, the examiner must address a January 1991 service treatment record (STR) showing follow-up care for left knee pain, and a May 1991 STR noting a history of trauma to the left leg.

The examiner is also asked to offer comments and an opinion addressing it is at least as likely as not that any orthopedic disorder of the left leg was caused OR AGGRAVATED (permanently made worse) by Veteran's service-connected left ankle disability.  If aggravation is found, the examiner should quantify the degree of additional disability resulting from the aggravation.

A rationale for all opinions rendered should be provided.

5.  The Veteran is to be notified that it is his responsibility to report for any VA examination and to cooperate in the development of the claim. The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2014). 

6.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the Veteran and his representative must be provided a SSOC.  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



